Name: Commission Regulation (EEC) No 1845/92 of 6 July 1992 setting the intervention threshold for apples for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 7. 7. 92 Official Journal of the European Communities No L 187/37 COMMISSION REGULATION (EEC) No 1845/92 of 6 July 1992 setting the intervention threshold for apples for the 1992/93 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, the last five marketing years for which figures are avai ­ lable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular Article 3 thereof, HAS ADOPTED THIS REGULATION : Article 1 The intervention threshold for apples for the 1992/93 marketing year shall be 242 000 tonnes. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas Article 1 of Regulation (EEC) No 1121 /89 speci ­ fies how the intervention threshold is to be determined ; whereas it is for the Commission to set the intervention therehold by the percentages given in paragraph 1 of that Article to average production for fresh consumption in This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 29. 4. 1989, p. 21 . (2) OJ No L 180, 1 . 7. 1992, p. 23.